DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakano et al. US 2012/021896 A1.
Regarding claim 1, Nakano discloses a method of coating a filter substrate comprising coating by adding liquid to a substrate having one open and one closed end [0044].
Regarding claims 2-12, Nakano discloses the claimed features such as wall-through substrates having channels with one open end [0044], wherein the viscosity of the fluid should be monitored [0067, 0087, 0138, 0186] and the fluid used in the examples have low viscosity [0195, 0219, 0225].
The lower limit of viscosity is limited when coating a flow-through substrate to prevent dripping.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fehnle et al. US 2009/130294 A1.
Regarding claim 1, Fehnle discloses a method for coating by adding liquid to the channels of a honeycomb structure, including wall-though structures such as particulate filters [0026].
Regarding claims 2-12, Fehnle discloses the claimed features such as inflated collars where a tight seal is needed and the claimed various process conditions [0048-0052].
Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 99/47260 A1.
Regarding claim 1, WO ‘260 discloses a method of coating a particulate filter comprising adding liquid.
Regarding claims 2-12, WO ‘260 discloses various claimed features such as the claimed process conditions and amount of coating liquid.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chandler et al. US 2011/268624 A1.
Regarding claim 1, Chandler discloses a method of coating a honeycomb structure by adding fluid, wherein the fluid is added from the upper end (Figure 7).
Regarding claims 2-12, Chandler discloses the claimed features, such as amount and viscosity of the fluid [0010-0016].
Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lambert et al. US 2011/305610 A1.
Regarding claim 1, Lambert discloses a method for coating a honeycomb substrate comprising adding liquid (Figure 1) wherein the liquid is pushed under pressure from the upper end face into the channels by means of a vacuum pump [0022 and 0080].
Regarding claims 2-12, Lambert discloses the claimed features such as low viscosity of the slurry [0060] and inflatable sealing means to seal the fluid containment and the filter [0050-0053]
Conclusion
Aruljaj et al. US 10,814,318 B2 is the patented method corresponding to the instantly claimed apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD M JOHNSON whose telephone number is (571)272-1352.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDWARD M. JOHNSON
Primary Examiner
Art Unit 1736



/EDWARD M JOHNSON/Primary Examiner, Art Unit 1736